PER CURIAM:
Frederick Onwumbiko appeals the district court’s order dismissing his complaint for failure to state a claim. See Fed. R.Civ.P. 12(b)(6). We agree with the district court that Onwumbiko’s claims are barred by the statute of limitations.* Accordingly, we affirm. Onwumbiko v. J.P. Morgan Chase Bank, N.A., No. 8:12-cv-01733-AW, 2012 WL 6019497 (D.Md. Nov. 30, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We note that Onwumbiko disputes on appeal the district court’s conclusion that the only fair lending law that J.P. Morgan Chase Bank is alleged to have violated is the Real Estate Settlement Procedures Act. We conclude, however, that Onwumbiko’s action is untimely even considering the alternative consumer protection statutes to which he directly and indirectly alludes.